FILED
                              NOT FOR PUBLICATION                           MAY 14 2010

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CECELIA A. COOK,                                 No. 09-35664

                Plaintiff - Appellant,           D.C. No. 1:08-cv-03073-CL

  v.
                                                 MEMORANDUM *
UNITED AIRLINES, INC., a foreign
corporation; JOHN DOES, 1-10,

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Mark D. Clarke, Magistrate Judge, Presiding

                                Submitted May 7, 2010 **
                                   Portland, Oregon

Before: KLEINFELD, BEA and IKUTA, Circuit Judges.

       Plaintiff Cecelia Cook appeals the district court’s grant of summary

judgment in favor of Defendant United Airlines, Inc. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court's grant of summary judgment de novo. Carmen

v. S.F. Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001). Evidentiary rulings

made in the context of summary judgment, including a district court’s refusal of a

Federal Rule of Civil Procedure 56(f) request to permit further discovery before

ruling on a summary judgment motion, are reviewed for abuse of discretion.

Mackey v. Pioneer Nat’l Bank, 867 F.2d 520, 523 (9th Cir. 1989).




      The district court properly granted summary judgment because Cook offered

no competent evidence that the electric shock she allegedly received on the United

flight caused her alleged brain injuries. See Carmen, 237 F.3d at 1028 (“To be

cognizable on summary judgment, evidence must be competent.”). Under Oregon

law, Cook was required to present some expert evidence that the shock caused her

brain injury. See Uris v. State Comp. Dep’t., 427 P.2d 753, 755 (Or. 1967) (“If the

issue turns upon some fact beyond the ken of laymen, expert testimony must be

produced.” ).




      The district court did not abuse its discretion in denying Cook’s request for a

Rule 56(f) continuance, as she did not “identify by affidavit the specific facts that

further discovery would reveal, and explain why those facts would preclude


                                           2
summary judgment.” Tatum v. City & County of S.F., 441 F.3d 1090, 1100 (9th

Cir. 2006). We reject Cook’s argument that the district court did not rule on her

Rule 56(f) motion. The district court implicitly ruled on her motion when granting

United’s motion to stay Cook’s requested discovery. See Qualls v. Blue Cross of

Cal., Inc., 22 F.3d 839, 844 (9th Cir. 1994) (“[T]he decision on the Rule 56(f)

request need not be explicitly stated.”).




      Affirmed.




                                            3